 

 

Case 1:20-mc-00212-AJN Document 18-1 Filed 06/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF BENJAMIN

STEINMETZ FOR AN ORDER TO TAKE Case No. 1:20-mc-00212
DISCOVERY FROM VALE S.A., VALE

AMERICAS, INC., RIO TINTO PLC, AND AFFIDAVIT OF
RIO TINTO LIMITED PURSUANT TO 28 VICTORIA R. MORRIS
U.S.C. § 1782

 

 

Pursuant to Local Rule 1.3(c), I, Victoria R. Morris, certify as follows:

1. Iam an associate of the law firm of Kobre & Kim LLP.

2. I submit this affidavit in support of my motion for admission pro hac vice in the above-
captioned matter.

3. As shown in the Certificate of Good Standing annexed hereto, I am a member in good
standing of the bars of the state of Florida and the District of Columbia.

4. Ihave never been convicted of a felony.

5. Ihave never been censured, suspended, disbarred, or denied admission or readmission by
any court.

6. There are no pending disciplinary proceedings against me in any State or Federal court.
 

 

Case 1:20-mc-00212-AJN Document 18-1 Filed 06/04/20 Page 2 of 2

I respectfully request that I be permitted to appear as counsel and advocate pro hac vice in this

application for Applicant Benjamin Steinmetz.

Dated: May 28, 2020

Sworn to before me this
28th day of May, 2020

SSS

Notary Public
Lisa M. Tucker

 

Notary Public State of Florida
Lisa M Tucker

My Commission GG 263390
Expires 09/30/2022

 

Respectfully submitted,
/s/ Victoria R. Morris

Victoria R. Morris
Victoria.Morris@kobrekim.com
Kobre & Kim LLP

201 South Biscayne Boulevard
Suite 1900

Miami, Florida 33131
Telephone: (305) 967 6100
Facsimile: (305) 967 6120

Counsel for Applicant
